SECOND AMENDMENT TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT THIS SECOND AMENDMENT TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”) is made and entered into as of May 14, 2009, by and among INTERFACE, INC., a Georgia corporation (the “Borrower”), INTERFACEFLOR, LLC, a Georgia limited liability company (the “Subsidiary L/C Account Party”), the “Lenders” party hereto, and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, in its capacity as Domestic Agent and Collateral Agent (the “Agent”). W I T N E S S E T H : WHEREAS, the Borrower, the Subsidiary L/C Account Party, the Agent, and the Lenders party thereto have executed and delivered that certain Sixth Amended and Restated Credit Agreement dated as of June 30, 2006, as amended by that certain First Amendment to Sixth Amended and Restated Credit Agreement dated as of January 1, 2008 (as further amended, restated, modified, or supplemented from time to time, the “Credit Agreement”); and WHEREAS, the Borrower has requested, and the Agent and Lenders party hereto have agreed to, subject to the terms and conditions hereof, to certain amendments to the Credit Agreement as set forth herein. NOW, THEREFORE, for and in consideration of the above premises and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by the parties hereto, the Borrower, the Subsidiary L/C Account Party, the Agent, and the Lenders party hereto hereby covenant and agree as follows: 1. Definitions.Unless otherwise specifically defined herein, each term used herein which is defined in the Credit Agreement shall have the meaning assigned to such term in the Credit Agreement.Each reference to “hereof,” “hereunder,” “herein,” and “hereby” and each other similar reference and each reference to “this Agreement” and each other similar reference contained in the Credit Agreement shall from and after the date hereof refer to the Credit Agreement as amended hereby. 2. Amendments to Credit Agreement. (a) Amendments to Section 1.01. (i) The following definitions are hereby added in the appropriate alphabetical order to read as follows: “Additional Senior Notes Intercreditor Agreement” shall mean an Intercreditor Agreement by and among the Domestic Agent, the Additional Senior Notes Trustee, and each of the Credit Parties, substantially in the form attached hereto as Exhibit L, as the same may be amended, restated, supplemented, or otherwise modified from time to time with the consent of the Required Lenders. - 1 - “Additional Senior Notes Second Liens” shall mean the Liens granted in favor of the Additional Senior Notes Trustee, for the benefit of the holders of the Additional Senior Notes, under the Additional Senior Notes Indenture. “Additional Senior Notes Trustee” shall mean the trustee under the Additional Senior Notes Indenture, together with its successors and assigns. “Defaulting Lender” has the meaning given such term in Section 4.02(b). “Intellectual Property Security Agreement” has the meaning given such term in that certain Amended and Restated Pledge and Security Agreement executed and delivered by the Credit Parties in favor of the Collateral Agent for the benefit of the Secured Parties on the Second Amendment Effective Date, together with each Copyright Security Agreement, Patent Security Agreement, and Trademark Security Agreement executed and delivered by any Credit Party in favor the Collateral Agent before the Second Amendment Effective Date, in each case, as the same may be amended, restated, supplemented, or otherwise modified from time to time. “Maximum Real Property Collateral Requirements” shall mean that (a) for each parcel of Real Property with a fair market value greater than $1,500,000 and less than or equal to $5,000,000, as determined by the Domestic Agent in its reasonable credit judgment, the Credit Party that owns such parcel of Real Property shall be required to execute and deliver to Domestic Agent, a Mortgage on such Real Property and, if requested by Domestic Agent, to obtain a title certificate with respect thereto, but shall not be required to obtain a title insurance policy or survey with respect thereto; (b) for each parcel of Real Property with a fair market value in excess of $5,000,000 but less than or equal to $10,000,000, as determined by the Domestic Agent in its reasonable credit judgment, the Credit Party that owns such parcel of Real Property shall be required to execute and deliver to Domestic Agent, a Mortgage on such Real Property and, if requested by Domestic Agent, to obtain a title insurance policy with respect thereto, but shall not be required to obtain a survey with respect thereto; and, (c) for each parcel of Real Property with a fair market value in excess of $10,000,000, as determined by the Domestic Agent in its reasonable credit judgment, the Credit Party that owns such parcel of Real Property shall be required to execute and deliver to Domestic Agent, a Mortgage on such Real Property and, if requested by Domestic Agent, to obtain a title insurance policy and survey with respect thereto; provided, however, that, (1) in each of the foregoing cases, the surveys, title certificates, and title insurance shall be, where required under the foregoing, in form and substance satisfactory to the Collateral Agent and (2) where two or more applicable parcels of Real Property are contiguous, all of such contiguous parcels shall be considered together, as a single parcel, in determining the fair market value thereof, as otherwise provided above. “Second Amendment Effective Date” shall mean May 14, 2009. “Senior Notes Indentures” shall mean, collectively, the Existing Senior Notes Indenture, the Additional Senior Notes Indenture, and the Senior Subordinated Notes Indenture. “Specified Net Proceeds” has the meaning given such term in Section 8.01(j). “Specified Account” has the meaning given such term in Section 8.01(j). “Stated Net Proceeds” has the meaning given such term in Section 8.01(j). - 2 - The definitions of “Additional Senior Notes,” “Additional Senior Notes Indenture,” “Applicable Margin,” “Applicable Unused Line Fee Rate,” “Banking Products,” “Borrowing Base Asset, “ “Borrower Pledge and Security Agreement,” “Consolidated
